644 S.E.2d 1 (2007)
BAREFOOT
v.
HUDSON, et al.
No. 52P07.
Supreme Court of North Carolina.
March 8, 2007.
Robert Montgomery, Special Deputy Attorney General, for State of NC.
Jimmy Thorton, Sheriff, for Thorton.
George Dewey Hudson, Jr., District Attorney, for Hudson.
Jamie B. Askins, Assistant District Attorney, for Askins.
The following order has been entered on the motion filed on the 19th day of January 2007 by Plaintiff for Relief:
"Motion Dismissed by order of the Court in conference this the 8th day of March 2007."